DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention III, Figs. 11A-32, Claims 7-13 in the reply filed on 6/27/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratte et al. in US Publication 2005/0151408.
Regarding Claim 7, Pratte teaches an elevation unit configured to be mounted to a seat of a handicap apparatus, comprising: a “crutch” (9); an elongated platform (12) having a first end (toward 16) and a second opposing end (toward 11), where the first end is secured to the seat of the handicap apparatus, and where the elongated platform moveable between a first position (Fig. 2b) and a second position (Fig. 1); and a pair of telescoping legs (10) secured between the crutch and the elongated platform, the pair of telescoping legs pivotably moveable between a stored position (Fig. 2a) and a deployed position (Fig. 1), where the pair of telescoping legs area configured to move the elongated platform between the first second positions; and where the elongated platform projects outward from the seat of the handicap apparatus (the “chair”) horizontally or above the horizontal by no more than 35 degrees (see Fig. 1). 
Regarding Claim 8, Pratte teaches that the first end of the elongated platform is elevated with respect to the second end of the elongated platform. 
Regarding Claim 9, Pratte teaches a sheath (the top portion of 13); and a plurality of straps (the lower part of 13) integrally connected to the sheath; wherein the sheath is wrapped around the elongated platform and secured to the elongated platform with the plurality of straps. 
Regarding Claim 10, Pratte teaches that the “crutch” is a “crutch” (the user could lean on the device when folded to use it as a support). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pratte et al. in US Publication 2005/0151408 in view of Stander in US Patent 5449221.
Regarding Claim 11, Pratte teaches an elevation unit configured to be mounted to a seat of a handicap apparatus (the “chair”), comprising: a crutch (9); an elongated platform (12) having a first end (toward 16) and a second opposing end (toward 11), where the first end is secured to the seat of the handicap apparatus, and where the elongated platform moveable between a first position (Fig. 2a) and a second position (Fig. 1); and a lifting mechanism that enables a user to manually move the elongated platform between the first and second positions and move the elevated platform laterally, the lifting mechanism comprising: a first leg (10 on one side) having a first end connected to the crutch (at the bottom) and a second end connected to the elongated platform (at the top); a second leg (10 on the opposite side) having a first end connected to the crutch (at the bottom) and a second end connected to the elongated platform (at the top); and where the elongated platform projects outward from the seat of the handicap apparatus horizontally or above the horizontal by no more than 35 degrees (see Fig. 1).  Pratte is silent on the use of multi-section telescoping legs. Stander teaches an elevation unit including an elongated platform (1) having a first end (toward 2) and a second opposing end (toward 5), where the first end is secured to the seat of a handicap apparatus (3), and where the elongated platform moveable between a first position (Fig. 1) and a second position (Fig. 3); and a lifting mechanism that enables a user to manually move the elongated platform between the first and second positions and move the elevated platform laterally, the lifting mechanism comprising: a first leg (4 on one side) having a first end (at the 8/9) and a second end connected to the elongated platform (at the 5/7); a second leg (4 on the opposite side) having a first end and a second end connected to the elongated platform (at the 5/7); where the first ends of the first and second legs include a plurality of telescoping segments (4 and 8) configured to expand or collapse to raise or lower the elongated platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pratte by using multi-section telescoping legs as taught by Stander in order to allow the user to more easily adjust the height of the platform.
Regarding Claim 12, Pratte, as modified, teaches that the first end of the elongated platform is elevated with respect to the second end of the elongated platform. 
Regarding Claim 13, Pratte teaches a sheath (the top portion of 13); and a plurality of straps (the lower part of 13) integrally connected to the sheath; wherein the sheath is wrapped around the elongated platform and secured to the elongated platform with the plurality of straps. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Remick, Bushong, Lee, Cole, Burch et al., Cooper et al., Escalier, and Jamshidi teach leg elevation devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636